

113 S2955 IS: To revise the Inland Waterways Trust Fund financing rate.
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2955IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mr. Casey (for himself, Mr. Alexander, Ms. Klobuchar, Mr. Harkin, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo revise the Inland Waterways Trust Fund financing rate.1.Revision to
		the Inland Waterways Trust Fund financing rate(a)In
		generalSubparagraph (A) of
		section 4042(b)(2) of the Internal Revenue Code of 1986 is amended to read as
		follows:(A)The Inland Waterways Trust Fund financing
		  rate is 29 cents per
		  gallon..(b)Effective
		dateThe amendment made by this section shall apply to uses
		during calendar quarters beginning more than 60 days after the date of the
		enactment of this Act.